—Judgment (denominated an order), Supreme Court, New York County (Marjory Fields, J.), entered on or about May 17, 2002, which, inter alia, granted respondent attorney’s motion to confirm an award made by the Matrimonial Fee Dispute Arbitration Unit, unanimously affirmed, without costs.
The client’s arguments premised upon her claims of malpractice are barred by the prior unappealed order recognizing the attorney’s charging lien and referring the matter for an assessment (see Smira v Roper, Barandes & Fertel, 302 AD2d 305 [2003]; Linden v Moskowitz, 294 AD2d 114, 115-116 [2002]). In any event, there was no showing that vacatur was warranted under the well-known standard insulating arbitral awards from disturbance on grounds of legal or factual error (see e.g. Lee v Omni Berkshire Place Hotel, 302 AD2d 286 [2003]; Azrielant v Azrielant, 301 AD2d 269 [2002], lv denied 99 NY2d 509 [2003]). Finally, in light of her participation at the arbitration hearing, there is no merit to the client’s claims she agreed only to mediation, but not arbitration, and was not provided with proper notice of the arbitration rules.
Contrary to appellant’s contention, the arbitration award did not violate public policy.
We have considered appellant’s other contentions and find *60them unavailing. Concur — Tom, J.P., Sullivan, Rosenberger, Wallach* and Gonzalez, JJ.

 Deceased June 1, 2003.